Exhibit 10.6

 

PERFORMANCE AWARD AGREEMENT

BROADWIND ENERGY, INC.

2007 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT, is entered into and effective as of this      day of
                          , 20    , by and between Broadwind Energy, Inc., a
Delaware corporation (the “Company”), and
                                                   (“Participant”).

 

RECITALS

 

A.            The Participant on the date hereof is a key employee, officer or
director of, or consultant or advisor to, the Company or one of its Affiliates;
and

 

B.            The Company wishes to grant a performance share award to
Participant pursuant to the Company’s 2007 Equity Incentive Plan (the “Plan”) to
entitle the Participant to shares of the Company’s Common Stock upon the
achievement of certain specified performance criteria; and

 

C.                The Administrator has authorized the grant of such performance
share award to Participant.

 

AGREEMENTS

 

In consideration of the premises and of the mutual covenants herein contained,
the parties hereto agree as follows:

 

ARTICLE I.  GRANT OF PERFORMANCE AWARDS

 

A.            Grant of Performance Share Award.  The Company hereby grants to
Participant on the date set forth above (the “Date of Grant”) the right to
receive up to                                  (                              )
Performance Shares payable in shares of Common Stock on the terms and conditions
set forth herein (the “Performance Share Award”).

 

B.            Grant of Performance Unit Award.  The Company hereby grants to
Participant on the Date of Grant the right to receive up to
                           (                          ) Performance Units having
a value of $                           per Unit (the “Per Unit Value”) payable
in cash or the terms and conditions set forth herein (the “Performance Unit
Award” and, together with the Performance Share Award, the “Performance Award”).

 

ARTICLE II.  PERFORMANCE PERIOD

 

The Performance Period shall be the period beginning                           ,
20    , and ending                           , 20    .

 

ARTICLE III.  PERFORMANCE OBJECTIVES AND VESTING OF
PERFORMANCE AWARD

 

A.            General.  Except as otherwise provided herein, the Performance
Shares or Performance Units subject to this Performance Award shall vest only
upon the achievement of all or a portion of certain Performance Objectives,
defined below, which must be achieved within the Performance Period.

 

The Performance Objectives and the extent to which achievement of all or a
portion of the Performance

 

--------------------------------------------------------------------------------


 

Objectives will result in the vesting of the Performance Shares or Performance
Units are as follows:

 

Performance Objective(s)

 

Achievement

 

Percentage or Number of
Shares or Units Vested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notwithstanding the foregoing schedule, the Administrator may delay the vesting
of all or any portion of the Performance Awards pursuant to Article XI.J herein;
provided, however, that such delay shall not extend the Performance Period
during which the above Performance Objectives must be achieved.  Subject to such
other terms and conditions set forth in this Agreement, the Participant shall
not be entitled to the issuance of any portion of the Performance Shares or
Performance Units subject to this Performance Award until the Administrator
determines the number of Performance Shares or Performance Units, if any, which
have vested.

 

B.            Termination of Employment Prior to Vesting.  If, prior to the
vesting of any Performance Shares or Performance Units, Participant ceases to be
[a key employee or officer] [a consultant or advisor] [a director]  of the
Company or any Affiliate for any reason, the Participant shall forfeit all
unvested Performance Shares or Performance Units, and this Performance Award
shall terminate; provided, however, that if the Administrator delays the vesting
and issuance of any Performance Shares or Performance Units pursuant to Article
XI.J, the Participant shall not forfeit any such Performance Shares or
Performance Units that otherwise would have vested prior to the termination of
Participant’s relationship had such vesting not been so delayed, and, upon the
issuance of such delayed vested Performance Shares or Performance Units, this
Performance Award shall terminate.

 

C.            Termination of Employment After Vesting But Prior to Issuance.  If
Participant ceases to be [a key employee or officer] [a consultant or advisor]
[a director]  of the Company or any Affiliate for any reason after Performance
Shares or Performance Units have vested but prior to the date such Shares are
issued or cash is distributed (as described in Article III hereof), then
Participant (or Participant’s estate in the event of his death) shall be
entitled to receive such vested Performance Shares or Performance Units as if
such termination of employment had not occurred.  Upon the issuance of the
vested Performance Shares or Performance Units, this Performance Award shall
terminate.

 

ARTICLE IV.  FORM, TIME OF ISSUANCE

 

The Administrator shall, within                  (    ) days after the end of
the Performance Period or at such earlier times as described in Article III
above, determine the number of Performance Shares and Performance Units that
have vested pursuant to Article III above and shall calculate the amount of
cash, if any, payable to Participant by multiplying the Per Unit Value by such
number of vested Performance Units.  Unless the Administrator delays the vesting
and issuance of such Performance Shares or Performance Units pursuant to Article
XI.J such Performance Shares or cash shall be issued in the calendar year in
which the date such Performance Shares or Performance Units become vested;
provided, however, that the Participant shall receive cash equal to the Fair
Market Value of any fractional shares.

 

ARTICLE V.  NONTRANSFERABILITY

 

This Performance Award shall not be transferable, in whole or in part, by
Participant, other than by will or by the laws of descent and distribution,
prior to the date the risks of forfeiture described in this Agreement have
lapsed.  If Participant shall attempt any transfer of this Performance Award
prior to such date, such transfer shall be void and this Performance Award shall
terminate.

 

ARTICLE VI.  WITHHOLDING TAXES

 

To permit the Company to comply with all applicable federal and state income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that, if necessary, all applicable federal and

 

2

--------------------------------------------------------------------------------


 

state payroll, income or other taxes are withheld from any amounts payable by
the Company to Participant.  If the Company is unable to withhold such federal
and state taxes, for whatever reason, Participant hereby agrees to pay to the
Company an amount equal to the amount the Company would otherwise be required to
withhold under federal or state law.  Subject to such rules as the Administrator
may adopt, the Administrator may, in its sole discretion, permit Participant to
satisfy such withholding tax obligations, in whole or in part (i) by delivering
shares of common stock, or (ii) by electing to have the Company withhold shares
of Common Stock otherwise issuable to Participant as a result of the grant of
Performance Shares, in either case having a Fair Market Value, as of the date
the amount of tax to be withheld is determined under applicable tax law, equal
to the minimum amount required to be withheld for tax purposes based on the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to the supplemental income
resulting from such exercise.  Participant’s request to deliver shares or to
have shares withheld for purposes of such withholding tax obligations shall be
made on or before the date that triggers such obligations or, if later, the date
that the amount of tax to be withheld is determined under applicable tax law. 
Participant’s request shall be approved by the Administrator and otherwise
comply with such rules as the Administrator may adopt to assure compliance with
Rule 16b-3 or any successor provision, as then in effect, of the General
Rules and Regulations under the Securities and Exchange Act of 1934, if
applicable.

 

ARTICLE VII.  CAPITAL ADJUSTMENTS

 

Except as otherwise specifically provided in any employment, change of control,
severance or similar agreement executed by Participant and the Company, pursuant
and subject to Section 14 of the Plan, certain changes in the number or
character of the Common Stock of the Company (through sale, merger,
consolidation, exchange, reorganization, divestiture (including a spin-off),
liquidation, recapitalization, stock split, stock dividend or otherwise) may
result in an adjustment, reduction or enlargement, as appropriate, in the number
of shares subject to this Performance Award.  Any additional shares that are
credited pursuant to such adjustment shall be subject to the same restrictions
as are applicable to the shares with respect to which the adjustment relates.

 

ARTICLE VIII.  BINDING EFFECT

 

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

ARTICLE IX.  2007 EQUITY INCENTIVE PLAN

 

The Performance Award represented by this Agreement has been granted under, and
is subject to the terms of, the Plan.  The terms of the Plan are hereby
incorporated by reference herein in their entirety and Participant, by execution
hereof, acknowledges having received a copy of the Plan.  Capitalized terms not
defined herein shall have the meaning set forth in the Plan.  The provisions of
this Agreement shall be interpreted as to be consistent with the Plan and any
ambiguities herein shall be interpreted by reference to the Plan.  In the event
that any provision hereof is inconsistent with the terms of the Plan, the latter
shall prevail.

 

ARTICLE X.  NON-SOLICITATION

 

A.            Restrictive Covenant.  During the period beginning on the date of
this Performance Award and ending on the later of (i) one year following the
termination of Participant’s employment with, or service to, the Company or an
Affiliate or (ii) the expiration of this Performance Award pursuant to Article
II, Participant shall not, except with the express prior written consent of the
Company:  (i) directly or indirectly, either for Participant, or on behalf of
any of the Company’s or any Affiliate’s competitors (“Competitors”): (1) induce
or attempt to induce any employee, independent contractor or consultant of the
Company or any Affiliate to leave the employ of, or terminate its engagement
with, the Company or any Affiliate; or (2) in any way interfere with the
relationship between the Company or any Affiliate and any employee, independent
contractor or consultant

 

3

--------------------------------------------------------------------------------


 

of the Company or any affiliate; or (ii) directly or indirectly, either for
Participant, or on behalf of any of the Competitors, solicit the business of any
person or entity known to Participant to be a customer of the Company or any of
its Affiliates, where Participant, or any person reporting to Participant, had
an ongoing business relationship or had made substantial efforts with respect to
such customer during Participant’s employment with, or service to, the Company
or an Affiliate.

 

B.            Violation of Restrictive Covenant.  Participant, by accepting this
Performance Award, agrees that the foregoing covenants are reasonable with
respect to their duration and scope.  Participant further acknowledges that the
restrictions are reasonable and necessary for the protection of the legitimate
business interests of the Company and its Affiliates, that they create no undue
hardships, that any violation of these restrictions would cause substantial
injury to the Company and its Affiliates, and that such restrictions were a
material inducement to the Company to grant this Performance Award.  In the
event of any violation or threatened violation of these restrictions, any and
all rights of Participant under this Performance Award, whether unvested or
vested, shall be forfeited and shall immediately terminate and shall thereafter
be void.

 

ARTICLE XI.  MISCELLANEOUS

 

A.            Employment or Other Relationship; Rights as a Stockholder. 
Nothing in this Agreement shall be construed to (a) limit in any way the right
of the Company or any Affiliate to terminate the status of Participant as an
employee of the Company at any time, or (b) be evidence of any agreement or
understanding, express or implied, that the Company or any Affiliate will employ
Participant in any particular position, at any particular rate of compensation
or for any particular period of time.  Participant shall have no rights as a
stockholder with respect to shares issued under this Agreement until such shares
have been issued to Participant.  No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such shares are issued, except as provided in Section 14 of the Plan.

 

B.            Securities Law Compliance.  Participant shall not transfer or
otherwise dispose of the shares of Stock received pursuant to this Agreement
until such time as counsel to the Company shall have determined that such
transfer or other disposition will not violate any state or federal securities
laws.  Participant may be required by the Company, as a condition of the
effectiveness of this Performance Award, to agree in writing that all Stock
subject to this Agreement shall be held, until such time that such Stock is
registered and freely tradable under applicable state and federal securities
laws, for Participant’s own account without a view to any further distribution
thereof, that the certificates for such shares shall bear an appropriate legend
to that effect and that such shares will be not transferred or disposed of
except in compliance with applicable state and federal securities laws.

 

C.            Lockup Period Limitation.  Participant agrees that in the event
the Company advises Participant that it plans an underwritten public offering of
its Common Stock in compliance with the Securities Act of 1933, as amended, and
that the underwriter(s) seek to impose restrictions under which certain
stockholders may not sell or contract to sell or grant any option to buy or
otherwise dispose of part or all of their stock purchase rights of the
underlying Common Stock, Participant hereby agrees that for a period not to
exceed 180 days from the prospectus, Participant will not sell or contract to
sell or grant an option to buy or otherwise dispose of this Performance Award or
any of the underlying shares of Common Stock without the prior written consent
of the of the underwriter(s) or its representative(s).

 

D.            Blue Sky Limitation.  Notwithstanding anything in this Agreement
to the contrary, in the event the Company makes any public offering of its
securities and determines, in its sole discretion, that it is necessary to
reduce the number of issued but unexercised stock purchase rights so as to
comply with any state securities or Blue Sky law limitations with respect
thereto, the Administrator of the Company shall accelerate

 

4

--------------------------------------------------------------------------------


 

the vesting of this restricted stock award, provided that the Company gives
Participant 15 days’ prior written notice of such acceleration.  Notice shall be
deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.

 

E.             Accounting Compliance.  Participant agrees that, if a
“transaction” (as defined in Section 14 of the Plan) occurs, and Participant is
an “affiliate” of the Company or any Affiliate (as defined in applicable legal
and accounting principles) at the time of such transaction, Participant will
comply with all requirements of Rule 145 of the Securities Act of 1933, as
amended, and the requirements of such other legal or accounting principles, and
will execute any documents necessary to ensure such compliance.

 

F.             Stock Legend.  The Administrator may require that the
certificates for any shares of Common Stock issued to Participant (or, in the
case of death, Participant’s successors) under this Agreement shall bear an
appropriate legend to reflect the restrictions of this Article; provided,
however, that failure to so endorse any of such certificates shall not render
invalid or inapplicable this Article X.

 

G.            Shares Reserved.  The Company shall at all times during the term
of this Performance Award reserve and keep available such number of shares as
will be sufficient to satisfy the requirements of this Agreement.

 

H.            Arbitration.  Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud and inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least ten
(10) years.  If the parties cannot agree on an arbitrator within twenty (20)
days, any party may request that a judge of the Circuit Court of Cook County,
Illinois select an arbitrator.  Arbitration will be conducted pursuant to the
provisions of this Agreement and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement.  Limited civil discovery shall be permitted for
the production of documents and taking of depositions.  Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such disputes.  The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded.  The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fee, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorney’s fees.  Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Chicago,
Illinois.

 

I.              Right to Amend.  The Company hereby reserves the right to amend
this Agreement without Participant’s consent to the extent necessary or
desirable to comply with the requirements of Code Section 409A and the
regulations, notices and other guidance of general application issued
thereunder.

 

J.             Delay in Payment for Specified Employee.  Notwithstanding
anything herein to the contrary, if any payments to be made to Participant
hereunder are subject to the requirements of Code Section 409A and the Company
determines that Participant is a “specified employee” as defined in Code Section
409A as of the date of the termination, such payments shall not be paid or
commence earlier than the date that is six months after the termination.  Any
payment not made during the six month period shall be paid on the first day of
the seventh month following termination.

 

ARTICLE XII.  GOVERNING LAW

 

This Agreement and all rights and obligations hereunder shall be construed in
accordance with the Plan

 

5

--------------------------------------------------------------------------------


 

and governed by the laws of the State of Delaware.

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written.

 

 

BROADWIND ENERGY INC.

 

 

 

 

 

 

 

By:

 

Its:

 

 

 

 

By execution hereof, the Participant
acknowledges having received a copy of the
Plan.

PARTICIPANT

 

 

 

--------------------------------------------------------------------------------